Citation Nr: 0844454	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.  

2.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Joon H. Sung, attorney 


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

A chronic headache disorder was not present in service or 
thereafter.


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2003, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought until April 
2006, after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  As explained below, the Board has 
determined that the veteran is not entitled to service 
connection for a headache disability.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Consequently, no disability rating 
or effective for service connection for a headache disability 
will be assigned.  Therefore, the failure to provide earlier 
notice with respect to these elements of the claim is clearly 
no more than harmless error.  

The Board also notes that service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Although the 
veteran was not afforded a VA examination in response to this 
claim, the Board has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that neither service medical records nor the 
extensive post-service medical evidence of record suggests 
that the veteran has a chronic headache disorder and there is 
no other evidence supporting the veteran's contention that he 
developed chronic headaches in service or as a result of 
service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran also contends that he is entitled to service 
connection for a headache disability because it originated 
during service.

The veteran's service treatment records indicate a few 
instances where the veteran had a headache.  An entry from 
October 1975 states that the veteran had a headache in the 
back of his head in the basal area, related to when he gets 
tense and nervous.  An impression of tension headaches was 
noted.  Headaches were also noted in May 1975 and in March 
1976.  These records do not indicate that the veteran was 
diagnosed with a chronic headache condition.  

Post-service private and VA medical records spanning from 
1971-2005 also do not indicate that the veteran was ever 
diagnosed with or treated for a chronic headache condition.  
Only on a few occasions, such as when seen by VA for 
treatment in December 1985 and when he underwent a VA 
examination in December 1998, were headaches even mentioned.  
Therefore, the Board must conclude that the medical evidence 
supports a finding that the veteran's headaches are not 
chronic.  

The Board has considered the veteran's statements to the 
effect that he has had chronic headaches since service, but 
notes that they are self serving and are not corroborated by 
any other evidence.  Moreover, as a lay person, the veteran 
is not competent render a medical diagnosis or provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for a headache disability 
is denied.


REMAND

The veteran's claim to reopen a claim of entitlement to 
service connection for psychiatric disability was denied in 
an unappealed rating decision dated in May 2002.  The 
subsequently received evidence includes pertinent service 
department records showing that the veteran was diagnosed 
with an adjustment reaction of adult life in October 2006.  
Therefore, in accordance with 38 C.F.R. § 3.156(c) (2008), 
the Board will address the veteran's claim on a de novo 
basis, as the RO has done.

The medical evidence confirms that the veteran currently has 
schizophrenia.  Although the veteran was afforded a VA 
examination in response to his claim and the examiner has 
opined that the veteran's schizophrenia was not manifested in 
service, the examiner did not address whether the 
schizophrenia was manifested within the one year presumptive 
period following the veteran's discharge from service.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folder should be returned 
to the VA psychiatrist who examined the 
veteran in July 2005.  The psychiatrist 
should be requested to review the claims 
folder and provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's 
schizophrenia was manifested in the one 
year period following his discharge from 
service in November 1976.  If so, the 
examiner should attempt to identify the 
manifestations present at that time.  The 
rationale for all opinions expressed must 
also be provided.  If the July 2005 
examiner is not available, the claims 
folder should be reviewed by another 
psychiatrist or psychologist who should 
provide the required opinion and 
supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
person providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


